Mangano, P. J.,
dissents and votes to reverse the order insofar as appealed from, to deny the cross motion of the respondent Russell, and to reinstate the second cause of action asserted in the plaintiffs amended complaint insofar as it is asserted against the respondent Russell alleging lack of informed consent and any particulars relating thereto, in accordance with the following memorandum: The Supreme Court held that the plaintiff could not amend his original complaint alleging negligence and malpractice against the respondent *530Russell so as to add a new cause of action against Russell based on lack of informed consent. Specifically, the Supreme Court held, and the majority agrees, that the cause of action to recover damages for lack of informed consent did not "relate back, for Statute of Limitations purposes to the interposition of the claims in the original pleading.”
I respectfully disagree.
The original complaint herein alleges that the plaintiff was a patient of the respondent, a surgeon, "[o]n or about August 30, 1984, and thereafter”. The original complaint further alleges, in very broad language, that during this period, the respondent Russell was "careless, negligent and guilty of malpractice in the medical and hospital care rendered to this plaintiff”. The second cause of action in the plaintiff’s amended complaint alleges that during the same time period the respondent Russell "negligently, carelessly and recklessly failed and omitted to make an understanding disclosure to plaintiff Wilfred Jolly of the surgery, diagnostic procedures and/or invasive procedures that said defendant [was] about to perform”.
CPLR 203 (f) provides as follows:
"§ 203. Method of computing * * * limitation generally * * *
"(f) Claim in amended pleading. A claim asserted in an amended pleading is deemed to have been interposed at the time the claims in the original pleading were interposed, unless the original pleading does not give notice of the transactions, occurrences, or series of transactions or occurrences, to be proved pursuant to the amended pleading.”
CPLR 203 (f) "had no counterpart in prior practice statutes” (Brock v Bua, 83 AD2d 61, 64). It was recommended by the drafters of the CPLR to overrule Harriss v Tams (258 NY 229) and related cases (see, Second Preliminary Report of Advisory Committee on Practice and Procedure, art 5, at 51 [1958]). In Harriss v Tams (supra), the Court of Appeals held that interposition of a cause of action asserted for the first time in an amended pleading did not relate back to the date of service of the summons for purposes of the Statute of Limitations if it "introduced a cause of action upon a different obligation or liability, and for different conduct from that specified in the original complaint” (Harriss v Tams, supra, at 243).
As this Court stated in Brock v Bua (supra, at 64-65), by overruling Harriss v Tams (supra), the practical effect of subdivision (f) of CPLR 203 was: "to necessitate that a defen*531dant now make a comprehensive timely examination of all the facts regarding the transactions, occurrences, or series of transactions or occurrences of which the plaintiffs complaint gives notice, rather than confining his preparation of a defense to only those facts disclosed in plaintiffs complaint. If the plaintiff then subsequently sought to amend his complaint to allege new causes of action arising from those transactions or occurrences, the defendant could no longer rely upon the Statute of Limitations but he would be able to prepare a defense to them on the merits” (see also, Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C203:ll, at 163).
Although lack of informed consent was not mentioned until it was set forth in the amended complaint, that claim is clearly part of the same transaction of which the original pleading had given notice. Indeed, both this Court and the Appellate Division, Fourth Department have held to the same effect in similar situations (see, Grosse v Friedman, 118 AD2d 539; Ecker v Hopkins, 161 AD2d 1163).
Furthermore, I do not find either the majority’s attempt to distinguish the decision of this Court in Grosse v Friedman (supra), or its reliance on the statutory origin (see, Public Health Law § 2805-d) of the cause of action to recover damages for lack of informed consent, to be persuasive. The decision in Grosse v Friedman (supra), makes no mention of the original bill of particulars as the basis of its holding. In addition, CPLR 203 (f) does not make any distinction between common-law or statutory causes of action. Finally, the decision of the Appellate Division, Third Department in Smith v Bessen (161 AD2d 847) is distinguishable in that the original complaint therein focused solely on the performance of a particular surgical procedure. In the case at bar, the respondent was on notice from the original complaint that the entire transaction relating to his care of the plaintiffs was being challenged.
Accordingly, I dissent and vote to deny the cross motion of the respondent to dismiss the cause of action to recover damages for lack of informed consent asserted in the plaintiffs amended complaint.